                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              COLUMBIA DIVISION

CEDRIC WHITESIDE,                                 )
                                                  )
        Plaintiff,                                )        No. 1:17-cv-00024
v.                                                )
                                                  )        JUDGE CAMPBELL
HICKMAN COUNTY, TENNESSEE, et                     )        MAGISTRATE JUDGE
al.,                                              )        FRENSLEY
                                                  )
        Defendants.                               )

                                             ORDER

       This case has been reassigned to the undersigned Judge.

       Pending before the Court is the Magistrate Judge’s Report and Recommendation on

Defendants’ Motion for Summary Judgment (Doc. No. 25), which was filed on September 26,

2018. (Doc. No. 37). In the Report and Recommendation, the Magistrate Judge recommends

Defendants’ motion for summary judgment be granted and the action be dismissed with prejudice.

       Although the Report and Recommendation advised the parties that any objections must be

filed within fourteen days of service, no objections were filed.

       The Court has reviewed the Report and Recommendation and concludes that it should be

adopted and approved. Accordingly, Defendants’ motion for summary judgment is GRANTED,

and this action is DISMISSED with prejudice.

       This Order shall constitute the final judgment in this case pursuant to Fed. R. Civ. P. 58.

       It is so ORDERED.

                                                      ____________________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE
